Citation Nr: 1629310	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The issue of entitlement to an increased rating for cardiomyopathy has been raised by the record at a September 2015 personal hearing before the Board, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran served in the Republic of Vietnam from July 1967 to August 1968, and he has a current diagnosis of coronary atherosclerosis


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease to include as a result of herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Any failure by VA to notify and assist the Veteran is harmless error, because he is being granted a complete prayer of relief.
Ischemic Heart Disease

Service connection for ischemic heart disease shall be granted if a Veteran who was exposed to herbicides manifests ischemic heart disease (including, but not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including: coronary artery disease including coronary spasm and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  Herbicide exposure was previously conceded by VA.  See September 2011 rating decision.  A June 2016 VA medical opinion indicates that on the basis of clinical risk factors it is at least 50 percent likely that the Veteran has some degree of coronary atherosclerosis.  Therefore, the Veteran is entitled to service connection for ischemic heart disease.  38 C.F.R. § 3.309(e).  

The Board notes that the Veteran has already been granted service connection for cardiomyopathy; see November 2009 Rating Decision, and that VA regulations prevent the practice of pyramiding; evaluating the same disability under various diagnoses.  38 C.F.R. § 4.14.  Accordingly, this grant of service connection should not be interpreted as, and is not, a grant of a separate compensable rating for a second heart condition.  Rather, the AOJ should assign a single disability rating for a heart condition based on either the symptomology of the Veteran's cardiomyopathy or his ischemic heart disease based on whichever symptomology is more predominant.


ORDER

Service connection for ischemic heart disease is granted; subject to the restrictions against pyramiding.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


